DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/21 has been entered.
 
Claim Objections
Claims 1 and 21 are objected to because of the following informalities: 
Claim 1, line 8 recites “pieces,,” which appears to be a typographical error and should be replaced with --pieces,--.  
Claim 21, lines 8-9 recites “smaller than a the diameter” which appears to be a typographical error and should be replaced with --smaller than the diameter--. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 13, and 21 recite the term “pieces of cigarettes/filters” in lines 2-3, line 3, and lines 2-3 respectively. The term “pieces of cigarettes/filters” is indefinite because it is unclear if the limitation requires (i) either cigarettes or filters but not both, (ii) cigarettes and filters together, or (iii) cigarettes and filters as separate pieces which are connected by patches. Claims 2-11 and 14-20 are rejected by dependence. 

Allowable Subject Matter
Claims 1-11 and 13-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is Dombek (US 2001/0032651) and Emmet (US 2016/0157518).
Dombek discloses an apparatus for making filter cigarettes, the apparatus comprising a rotary drum-shaped conveyor 10 (feed conveyor) which receives discrete groups 6a-6c and uniting band 8 and advances them towards a rolling channel 14. 
Emmet discloses a supply drum 3 which supplies assemblies 5 with a projecting strip of wrapping material 50 to a rolling drum 1. Rolling drum 1 presents a number of equally spaced, peripherally arranged rolling seats 10. Each assembly 5 may be rotated about its longitudinal axis in the rolling seat 10. Strip 50 provided or coated with an adhesive is wrapped around assembly 5 by rolling drum 1 and a retaining surface 202 of a continuous belt 20 to secure the segments of the assembly to each other. A retaining device 2 providing retaining surface 202 to retain and guide the assemblies 5 in rolling seat 10 during wrapping is arranged between transfer locations 31 and 41. A driver roller 22 is mounted above pressure roller 24. A continuous belt 20 extends in a loop around the first roller 21, over the top of tension roller 252, around tension roller 251, and around driver roller 22 ([0040]-[0050]; Figure 2). While Emmet discloses a rolling channel extending along an arcuate direction, the channel is defined by one continuous belt 20 and does not comprise an infeed rolling bed and outfeed rolling bed wherein the infeed rolling bed is movable along the travelling direction independently of the outfeed rolling bed. It would not have been obvious to add a stationary rolling member, such as that of Dombek, at the end of the continuous belt 20 to form an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747